UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-09123 AMIDEX™ FUNDS, INC. (Exact name of registrant as specified in charter) 970 Rittenhouse RoadEaglevillePA (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 610.666.8426 Date of fiscal year end:05/31/2011 Date of reporting period: 11/30/2010 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended November 30, 2010 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. SEMI-ANNUAL REPORT November 30, 2010 AMIDEX M U T U A L F U N D S AMIDEX Funds, Inc. c/o Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090 AMIDEXTMFunds, Inc. SEMI-ANNUAL REPORT Information About Your Fund’s Expenses (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees and exchange fees; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees; and other Fund expenses.The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The table below illustrates an example investment of $1,000 at the beginning of the period (June 1, 2010) and held for the entire period of 06/01/10 through 11/30/10.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Actual Expenses The first section of the table provides information about actual account values and actual expenses (relating to the example $1,000 investment made on 06/01/10).You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first row under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher.For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return (in parentheses) Beginning Account Value 06/01/10 Ending Account Value 11/30/10 Expenses Paid During Period* Amidex35TM Israel Mutual Fund No-Load Class (+14.50%) Amidex35TM Israel Mutual Fund Class A (+14.47%) Amidex35TM Israel Mutual Fund Class C (+13.92%) AMIDEXTMFunds, Inc. SEMI-ANNUAL REPORT Information About Your Fund’s Expenses (Unaudited) (continued) Hypothetical 5% Fund Return Beginning Account Value 06/01/10 Ending Account Value 11/30/10 Expenses Paid During Period* Amidex35TM Israel Mutual Fund No-Load Class Amidex35TM Israel Mutual Fund Class A Amidex35TM Israel Mutual Fund Class C *Expenses are equal to the Fund’s annualized expense ratios of 2.60%, 2.60% and 3.35% for the Amidex35TM Israel Mutual Fund No-Load Class, Class A and Class C shares, respectively, multiplied by the average account value over the period,multiplied by 183/365 to reflect the one-half year period. Total Fund operating expense ratios as stated in the current Fund prospectus dated November 3, 2010 were as follows: AMIDEX35TM Israel Mutual Fund Class No-Load 2.86% AMIDEX35TM Israel Mutual Fund Class A 2.87% AMIDEX35TM Israel Mutual Fund Class C 3.60% Total Gross Operating Expenses (Annualized) for the six month period ended November 30, 2010 were 2.60% for the AMIDEX35TM Israel Mutual Fund Class No-Load shares, 2.60% for the AMIDEX35TM Israel Mutual Fund Class A shares and 3.35% for the AMIDEX35TM Israel Mutual Fund Class C shares.Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Note 4) sections of this report for expense related disclosure during the six month period ended November 30, 2010. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-888-876-3566.Please read it carefully before you invest or send money. AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value ISRAEL - 58.35% COMMON STOCK - 58.35% Banking & Insurance - 19.57% Bank Hapoalim BM * $ Bank Leumi Le-Israel BM Clal Insurance Enterprise Holdings Ltd. Harel Insurance Investments & Financial Services Ltd. Israel Discount Bank Ltd. * Migdal Insurance & Financial Holdings Ltd. Mizrahi Tefahot Bank Ltd. Chemicals - 13.11% Israel Chemicals Ltd. Makhteshim-Agan Industries Ltd. * Diversified Holdings - 13.58% Africa Israel Investments Ltd. Delek Group Ltd. Discount Investment Corp. Israel Corp. Ltd. * Koor Industries Ltd. Food - 3.24% Osem Investments Ltd. Strauss Group Ltd. Oil & Gas - 2.94% Oil Refineries Ltd. Paz Oil Co., Ltd. Telecommunications - 5.91% Bezeq Israeli Telecommunication Corp. Ltd. TOTAL COMMON STOCK ISRAEL (Cost $6,777,844) TOTAL ISRAEL (Cost $6,777,844) $ AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value UNITED STATES- 41.55% COMMON STOCK - 39.57% Computer Hardware/Software - 11.35% Check Point Software Technologies Ltd. * $ Electronics for Imaging, Inc. * VeriFone Systems, Inc. * Verint Systems, Inc. * Defense Equipment - 1.93% Elbit Systems Ltd. Electronics - 0.39% Orbotech Ltd. * Medical Products - 0.66% Given Imaging Ltd. Syneron Medical Ltd. * Pharmaceuticals - 10.87% Teva Pharmaceutical Industries Ltd. - ADR Semiconductors - 0.34% Zoran Corp. * Telecommunications - 12.89% Amdocs Ltd. * Cellcom Israel Ltd. Comverse Technology, Inc. * NICE Systems Ltd. - ADR * Partner Communications Co. Ltd. - ADR Utilities - 1.14% Ormat Technologies, Inc. TOTAL COMMON STOCK (Cost $9,238,907) $ AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value UNITED STATES- 41.55% (continued) SHORT-TERM INVESTMENTS - 1.98% Fidelity Institutional Money Market Fund, 0.17% **(Cost $418,647) $ TOTAL UNITED STATES (Cost $9,657,554) TOTAL INVESTMENTS (Cost $16,435,398) - 99.90% $ OTHER ASSETS IN EXCESS OF LIABILITIES , NET - 0.10% NET ASSETS - 100% $ * Non-income producing security. ** Rate shown represents the rate at November 30, 2010, is subject to change and resets daily. ADR - American Depository Receipt. BM - Beeravon Mugbal (Limited) The accompanying notes are an integral part of these financial statements. AMIDEXTMFunds, Inc. SEMI-ANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES - November 30, 2010 (Unaudited) AMIDEX35TM Israel Mutual Fund Assets: Investments, at fair value (cost: $16,435,398) $ Receivables: Dividends Interest 85 Fund shares sold Prepaid expenses Total assets Liabilities: Payables: Investment advisory and administrative fees Distribution fees Fund accounting and transfer agency fees Other liabilities and accrued expenses Total liabilities Net Assets $ Net Assets consist of: Common stock $ Additional paid-in capital Undistributed net investment income Accumulated realized loss on investments ) Net unrealized appreciation on investments Total Net Assets (1,469,863 shares outstanding; 500,000,000 shares of $0.0001 par value authorized for the Fund) $ No-load class shares: Net Assets applicable to 984,666 shares outstanding $ Net Asset Value, and offering price per share $ Minimum Redemption price per share No-load class 1 $ Class A shares: Net Assets applicable to 322,271 shares outstanding $ Net Asset Value and redemption price per share $ Maximum Offering price per share Class A 2 $ Class C shares: Net Assets applicable to 162,926 shares outstanding $ Net Asset Value and offering price per share $ Minimum Redemption price per share Class C 3 $ 1 A redemption fee of 2.00% is imposed on redemptions occurring within 365 days of purchase. 2 A maximum sales charge of 5.50% is imposed on Class A shares. 3 A contingent deferred sales charge ("CDSC") of 1.00% is imposed in the event of certain redemption transactions within thirteen months following such investments. The accompanying notes are an integral part of these financial statements. AMIDEXTM Funds, Inc. SEMI-ANNUAL REPORT STATEMENT OF OPERATIONS AMIDEX35TM Israel Mutual Fund For the Six Months Ended November 30, 2010 (Unaudited) Investment income: Dividends (net of foreign withholding taxes of $56,966) $ Interest Total investment income Expenses: Investment advisory fees Distribution fees - No-load Class Distribution fees - Class A Distribution fees - Class C Fund accounting and transfer agent fees Registration fees Legal fees Custody fees Administrative fees Insurance fees Miscellaneous Networking fees Audit fees Out of pocket expenses Trustee fees Pricing fees Total expenses Net investment income Realized and unrealized gain on investments and foreign currency transactions: Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation on investments and foreign currency transactions Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. AMIDEXTM Funds, Inc. SEMI-ANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS AMIDEX35TM Israel Mutual Fund For the Six Months Ended November 30, 2010 For the Year Ended May 31, 2010 Increase (Decrease) in Net Assets (Unaudited) Operations: Net investment income (loss) $ $ ) Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations Increase (decrease) in net assets from Fund share transactions (Note 2) ) Total increase in net assets Net Assets: Beginning of year or period End of year or period $ $ Undistributed accumulated net investment income (loss) $ $ ) The accompanying notes are an integral part of these financial statements. AMIDEXTM Funds, Inc. SEMI-ANNUAL REPORT FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Fiscal Year or Period AMIDEX35TMIsrael MutualFund No-Load Class For the Six Months Ended November 30, 2010 For the Year Ended May 31, 2010 For the Year Ended May 31, 2009 For the Year Ended May 31, 2008 For the Year Ended May 31, 2007 For the Year Ended May 31, 2006 (Unaudited) Net Asset Value, Beginning of Year or Period $ Investment Operations: Net investment income (loss) (a) ) ) - (b) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions: From net investment income - - - ) - - Total distributions - - - ) - - Paid in capital from redemption fees - (c) - (c) Net Asset Value, End of Year $ Total Return (d) % (e) % )% Ratios/Supplemental Data Net assets, end of year (in 000's) $ Ratio of expenses to average net assets: % (f) % Ratio of net investment income (loss) to average net assets: % (f) )% )% % )% )% Portfolio turnover rate % (a) Net investment income (loss) per share is based on average shares outstanding. (b) Net investment income per share resulted in less than $0.01 per share. (c) Redemption fees resulted in less than $0.01 per share. (d) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (e) Aggregate total return, not annualized. (f) Annualized. The accompanying notes are an integral part of these financial statements. AMIDEXTM Funds, Inc. SEMI-ANNUAL REPORT FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Fiscal Year or Period AMIDEX35TMIsrael MutualFund Class A For the Six Months Ended November 30, 2010 For the Year Ended May 31, 2010 For the Year Ended May 31, 2009 For the Year Ended May 31, 2008 For the Year Ended May 31, 2007 For the Year Ended May 31, 2006 (Unaudited) Net Asset Value, Beginning of Year or Period $ Investment Operations: Net investment income (loss) (a) ) ) - (b) ) Net realized and unrealized gain (loss) oninvestments ) Total from investment operations ) Distributions: From net investment income - - - ) - - Total distributions - - - ) - - Net Asset Value, End of Year $ Total Return (c) % (d) % )% Ratios/Supplemental Data Net assets, end of year (in 000's) $ Ratio of expenses to average net assets: % (e) % Ratio of net investment income (loss) to average net assets: % (e) )% )% % % )% Portfolio turnover rate % (a) Net investment income (loss) per share is based on average shares outstanding. (b) Net investment income per share resulted in less than $0.01 per share. (c) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (d) Aggregate total return, not annualized. (e) Annualized. The accompanying notes are an integral part of these financial statements. AMIDEXTM Funds, Inc. SEMI-ANNUAL REPORT FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Fiscal Year or Period AMIDEX35TMIsrael MutualFund Class C For the Six Months Ended November 30, 2010 For the Year Ended May 31, 2010 For the Year Ended May 31, 2009 For the Year Ended May 31, 2008 For the Year Ended May 31, 2007 For the Year Ended May 31, 2006 (Unaudited) Net Asset Value, Beginning of Year or Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Net Asset Value, End of Year $ Total Return (b) % (c) % )% Ratios/Supplemental Data Net assets, end of year (in 000's) $ Ratio of expenses to average net assets: % (d) % Ratio of net investment loss to average net assets: )% (d) )% )% )% )% )% Portfolio turnover rate % (a) Net investment loss per share is based on average shares outstanding. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (c) Aggregate total return, not annualized. (d) Annualized. The accompanying notes are an integral part of these financial statements. AMIDEXTMFunds, Inc. SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS November 30, 2010 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES AMIDEXTM Funds, Inc. (the "Company") was incorporated under the laws of the state of Maryland on April 27, 1999, and currently consists of one active portfolio, the AMIDEX35TM Israel Mutual Fund (the "Fund").The Fund is a non-diversified Fund.As a non-diversified Fund, it may invest a significant portion of its assets in a small number of companies.The Company is registered as an open-end management investment company under the Investment Company Act of 1940 (the "1940 Act").The Fund was registered to offer four classes of shares, Class A, Class B, Class C and No-load class, with only the Class A, Class C and No-load shares currently being offered in the AMIDEX35 TM Israel Mutual.Each class differs as to sales and redemption charges, minimum investment amounts and ongoing fees.Income and realized/unrealized gains or losses are allocated to each class based on relative share balances.The Fund’s investment objective is long term growth of capital. The Fund became effective with the SEC on April 27, 1999 and commenced operations on June 8, 1999. The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP"). a)Investment Valuation—A portfolio security listed or traded on an exchange in domestic or international markets is valued at the last reported sale price of the primary exchange on which it trades before the time when the Fund values assets.Securities traded on more than one market are valued using the market identified as primary based on trading volume and activity. Equity securities traded on the NASDAQ National Market System are valued at the NASDAQ Official Closing Price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below.If there are no sales that day, such securities will be valued at the last bid price, if available.Other over-the-counter securities are valued at the last sale price, if published, or the last bid price, if available.Lacking any sales on the principal exchange that day, the security is valued at the last reported bid, if available and would be categorized as level 2.Debt securities with maturities of sixty days or less at the time of purchase are valued based on amortized cost which approximates fair value and would be categorized as level 2.Money market funds are valued at their asset value of $1.00 per share and are categorized as level 1.If market quotations are not readily available, or when the portfolio management team believes that a readily available market quotation or other valuation produced by the Fund's valuation policies is not reliable, the Fund values the assets at fair value using procedures established by the Board of Directors.The Board members have delegated pricing authority to the fair valuation committee of the adviser, for certain pricing issues, as defined in the valuation procedures.Events affecting the value of securities that occur between the time prices are established and the New York Stock Exchange closes are not reflected in the calculation of net asset value unless the fair valuation committee decides that the event would materially affect the net asset value.If the event would materially affect the Fund's net asset values, the security will be fair valued by the fair valuation committee or, at its discretion, by an independent fair valuation vendor.As of and during the six month period ended November 30, 2010, no securities were valued as determined by the Board of Directors. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. AMIDEXTMFunds, Inc. SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS November 30, 2010 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used, as of November 30, 2010 in valuing the Fund’s investments carried at fair value: Security Classification (a) Level 1 Common Stock - Israel (b) $ Common Stock – United States (b) Short-Term Investments Total Level 1 $ Level 2 $
